FIFTH AMENDMENT TO
 
MANAGEMENT AND SERVICES AGREEMENT

 
This FIFTH AMENDMENT TO MANAGEMENT AND SERVICES AGREEMENT (this “Fifth
Amendment”), dated as of July 7, 2011, is entered into by and among MORRIS
COMMUNICATIONS COMPANY, LLC, a Georgia limited liability company (“Morris
Communications”), MSTAR SOLUTIONS, LLC, a Georgia limited liability company
(“MSTAR Solutions”) and MORRIS PUBLISHING GROUP, LLC, a Georgia limited
liability company (“Morris Publishing”), and amends that certain Management and
Services Agreement dated as of August 7, 2003 (the “Agreement”), as amended by
that certain First Amendment to Management and Services Agreement dated as of
February 24, 2005 (the “First Amendment”), that certain Second Amendment to
Management and Services Agreement dated as of May 16, 2008 (the “Second
Amendment”), that certain Third Amendment to Management and Services Agreement
dated as of October 1, 2008 (the “Third Amendment”) and that certain Fourth
Amendment to Management and Services Agreement dated as of January 6, 2010 (the
“Fourth Amendment”).  Capitalized terms used and not defined herein shall have
the meaning attributed to such term in the Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Morris Publishing desires to improve the cost and efficiency of certain
of the services historically received under the Agreement; and
 
WHEREAS, Morris Communications and Morris Publishing have jointly entered into
that certain Master Services Agreement (the “MSA”) dated July 7, 2011 between
NIIT Media Technologies, LLC (“NIIT”) as “Provider” and Morris Publishing Group
(“MPG”) and Morris Communications Company, LLC (“MCC”) jointly as the “Customer”
pursuant to which NIIT will provide to MPG and its Subsidiaries some of the
services historically performed by Morris Communications and MStar;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Suspension of Services.  From and after the date hereof, the Schedule
1.1 of the Agreement is hereby amended by adding the following at the end
thereof:
 
Notwithstanding the foregoing description of services, services under this
Agreement shall be suspended over time in phases to coincide with the provision
of such services by NIIT under the MSA.
 
SECTION 2. Reference to and Effect Upon the Management and Services
Agreement.  Except as specifically amended hereby, each of the parties hereto
hereby acknowledges and agrees that all terms and conditions contained in the
Agreement, as amended hereby, shall remain in full force and effect.  Each of
the parties hereto hereby confirm that the Agreement, as amended hereby, is in
full force and effect.

 
-1-

--------------------------------------------------------------------------------

 

SECTION 3. Execution in Counterparts.  This Fifth Amendment may be executed and
delivered in any number of counterparts (including delivery by facsimile or
portable document format (PDF)), each of which will be deemed an original, but
all of which together will constitute one and the same instrument.
 
SECTION 4. Integration.  The Agreement, as amended by this Fifth Amendment,
constitutes the sole and entire agreement of the parties to this Fifth Amendment
with respect to the subject matter contained herein and therein, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter.
 
SECTION 5. Severability.  Wherever possible, each provision of this Fifth
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Fifth Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Fifth Amendment or the Agreement.
 
SECTION 6. Governing Law.  The construction, validity and enforceability of this
Fifth Amendment shall be governed by the laws of the State of Georgia, without
regard to its conflicts of laws principles.
 
SECTION 7. Headings.  Section headings in this Fifth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Fifth Amendment for any other purposes.
 
[SIGNATURE PAGES FOLLOW]

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 
MORRIS COMMUNICATIONS COMPANY, LLC
 
By:
/s/
 
Name:
 
Title:
       
MSTAR SOLUTIONS, LLC
 
By:
/s/
 
Name:
 
Title:
       
MORRIS PUBLISHING GROUP, LLC
 
By:
/s/
 
Name:
 
Title:
       


 
-3-

--------------------------------------------------------------------------------

 
